Citation Nr: 0607156	
Decision Date: 03/13/06    Archive Date: 03/23/06	

DOCKET NO.  03-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Entitlement to service connection for bronchitis.   

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  The veteran, who had active service from 
July 1968 to May 1970, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or within one year of separation from service, and any 
currently diagnosed bilateral hearing loss is not shown to be 
causally or etiologically related to service.  

2.  The veteran is not currently shown to have bronchitis, 
and any bronchitis that may be present is not shown to be 
casually or etiologically related to the bronchitis treated 
during service.  

3.  A BVA decision dated in February 1988 denied service 
connection for an acquired psychiatric disorder on the basis 
that the veteran was not diagnosed with such a disorder 
resulting from any incident of military service.  

4.  The evidence associated with the claims file subsequent 
to the Board's February 1988 decision was not previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).  

2.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  

3.  The February 1988 BVA decision, which denied entitlement 
to service connection for an acquired psychiatric disorder, 
is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2005).  

4.  The evidence received subsequent to the Board's 
February 1988 decision is new and material, and the claim for 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
will make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist the claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in October 2001, as well as by subsequent letters 
furnished to the veteran in April 2003 and November 2004.  
Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran to provide any evidence in his possession that 
pertains to his claims.  This satisfies the notification 
requirements of the VCAA, and the veteran has not argued that 
any possible error or deficiency in the VCAA notice has 
prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records are associated with the claims file.  
In addition, VA medical records identified by the veteran 
have been obtained, as have private medical records still in 
existence.  The veteran has not been afforded VA examinations 
in connection with his claims.  However, examinations are 
unnecessary in connection with the veteran's claims for 
service connection for hearing loss and bronchitis, and as 
will be explained further below in the REMAND portion of this 
decision, a psychiatric examination will be afforded the 
veteran in connection with that claim.  

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

While the record reflects that the veteran has been diagnosed 
as having hearing loss and is unclear as to the current 
presence or absence of bronchitis, there is absolutely no 
evidence beyond the veteran's own contentions that he 
suffered an event, injury or disease in service that resulted 
in any currently diagnosed bilateral hearing loss or 
bronchitis, and more significantly, there is no competent 
medical evidence that a currently diagnosed hearing loss 
and/or bronchitis is in any way associated with an 
established event, injury or disease in service.  

There is no duty on the part of the VA to provide a medical 
examination, because as in Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggesting a linkage between his active service and the 
current disorders, if shown.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record as a whole, after due 
notification, advisement and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
any bilateral hearing loss and bronchitis are related to the 
veteran's active service.  

There is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active . . . 
service."  38 U.S.C.A. § 5103A(d).  As will be further 
explained below, in the absence of both evidence of a current 
disability and evidence suggestive of a linkage between a 
current diagnosis and service, the Board believes that a VA 
examination is unnecessary and finds that there is sufficient 
medical evidence to decide the veteran's claims.  

Lastly, the veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide the veteran's claims.  Therefore, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.  





Service Connection Claims

The veteran essentially contends that he was exposed to loud 
noise during service that caused his hearing loss.  The 
veteran also relates that he was treated for bronchitis 
during service and that he currently has bronchitis that is 
related to the service episode of bronchitis.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

That an injury or disease was manifested in service alone is 
not enough.  There must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to the veteran's claim for service connection 
for hearing loss, the veteran's service medical records 
contain no evidence of complaints, treatment or diagnosis of 
hearing loss during service.  At the time of a physical 
examination performed in April 1970 in connection with the 
veteran's separation from service the veteran denied having 
hearing loss on the Report of Medical History portion of that 
examination.  Thus, the veteran's service medical records 
serve to demonstrate that the veteran's hearing loss was not 
manifested during service.  

Medical records dated following separation from service do 
not demonstrate that hearing loss was manifested within one 
year of the veteran's separation from service.  In this 
regard, a VA general medical examination performed in 
April 1981 did not show any complaints, clinical findings or 
diagnosis of hearing loss.  Nevertheless, the veteran was 
shown by VA medical records to currently have a diagnosis of 
hearing loss.  An outpatient treatment record dated in 
January 2005 contains an assessment of hearing loss not 
otherwise specified, and a record dated in February 2005 
contains an impression of hearing loss on the left.  

While the veteran may currently have bilateral hearing loss, 
there is no evidence, beyond the veteran's own contentions, 
that his currently diagnosed hearing loss is in any way 
related to service.  In the absence of any indication of 
hearing loss during service and the fact that no hearing loss 
was demonstrated for many years following the veteran's 
separation from service, indicates that the preponderance of 
the evidence is against the veteran's claim.  The evidentiary 
gap in this case between active service and earliest 
diagnosis of hearing loss essentially constitute negative 
evidence that tends to disprove the veteran's claim.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom 
Forshey v, Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
hearing loss and service by way of the VCAA letters provided 
to him, but he failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his current hearing loss 
and service.  While the veteran is clearly of the opinion 
that his currently diagnosed hearing loss is related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the Board 
concludes that service connection for bilateral hearing loss 
is not established in the absence of competent medical 
evidence demonstrating a relationship between the current 
disorder and service.  

As for the veteran's claim for service connection for 
bronchitis, his service medical records show that in 
September 1968 he was seen with complaints of an upper 
respiratory infection and a cough of two weeks duration that 
had become worse in the past three days.  The impression 
following the examination was of bronchitis.  The veteran's 
service medical records contained no further reference to 
complaints, treatment or diagnosis of bronchitis and no 
pertinent defects or abnormalities were recorded at the time 
of a physical examination performed in April 1970 in 
connection with the veteran's separation from service.  As 
such, the Board believes that the bronchitis treated during 
service was acute and transitory in nature and resolved 
following appropriate treatment given the absence of further 
entries pertaining to bronchitis in the remainder of the 
veteran's period of service between September 1968 and 
May 1970.  The Board believes that this conclusion is also 
supported by the lack of any reference to complaints, 
treatment or diagnosis of bronchitis at the time of an 
April 1981 VA general medical examination.  

In addition, private and VA medical records dated following 
separation from service do not appear to contain any 
reference to treatment for bronchitis, and clearly do not 
contain evidence of bronchitis of a chronic nature.  
Nevertheless, evidence assuming that those records do show 
the veteran was seen for treatment of bronchitis, there is no 
evidence, beyond the veteran's own contentions, that he has 
bronchitis that is related to the bronchitis treated during 
service.  

The veteran was advised of the need to submit medical 
evidence demonstrating not only the presence of a current 
disability, but also evidence of a nexus between a current 
disability and service by way of the VCAA letters provided to 
him, but the veteran did not do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was advised of the need to submit medical 
evidence demonstrating the presence of a current disability 
and its relationship to service.  While the veteran is 
clearly of the opinion that he has bronchitis that is related 
to service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service 
connection for bronchitis is not established in the absence 
of a current disability coupled with evidence demonstrating a 
relationship between a current disorder and service.  


New and Material Evidence Claim

The veteran's claim for service connection for a psychiatric 
disorder was previously considered and denied by the Board in 
a decision dated in February 1988.  In denying service 
connection for a chronic psychiatric disorder the Board found 
that a chronic psychiatric disorder was not shown to have 
been present in service or for a number of years thereafter 
and was not of service origin.  The Board also found that any 
nervousness or similar problems experienced during service 
were acute and transitory and not indicative of a chronic 
acquired psychiatric disorder.  The Board's February 1988 
decision represents a final decision.  38 U.S.C.A. § 7103(a); 
38 C.F.R. §§ 20.1100(a), 20.1104.  

The veteran subsequently requested that his claim for service 
connection for a psychiatric disorder be reopened, and 
included with this claim a request for consideration of 
service connection for post-traumatic stress disorder (PTSD).  
As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

The evidence associated with the claims file subsequent to 
the Board's February 1988 decision consists of additional 
private and VA medical records, as well as statements from 
the veteran.  Most of this evidence is new, in that it was 
not previously physically of record, and at least some of the 
evidence is material.  For example, records pertaining to a 
private hospitalization of the veteran in January 1987 
contain a history of an anxiety disorder since 1969, which 
the Board notes would have been when the veteran was on 
active duty.  This evidence relates to an unestablished fact 
necessary to substantiate a claim, specifically whether or 
not any nervousness manifested during service was acute and 
transitory, as found by the Board in February 1988, and if 
substantiated, raises a reasonable possibility of 
substantiating the claim.  The Board also notes that VA 
medical records also reflect that the veteran has been 
diagnosed as having PTSD as a result of service activities, a 
diagnosis, if established by way of verified stressors, would 
be related to service.  

Therefore, the Board concludes that new and material evidence 
has been submitted to reopen the previously denied claim, and 
to this extent, the appeal is granted.  However, the Board is 
of the opinion further development of the case is necessary 
prior to further appellate review, and will be set forth in 
the remand portion of this decision.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bronchitis is denied.  

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder 
is reopened, and to this extent only, the appeal is granted.  


REMAND

A preliminary review of the record after reopening the 
previously denied claim for service connection for a 
psychiatric disorder discloses a need for further development 
prior to final appellate review.  Because the duty to assist 
does not attach absent the submission of new and material 
evidence, the RO made no attempt to verify the stressful 
incident the veteran has reported as having occurred during 
service.  Because the claim is reopened, such efforts must be 
undertaken, and the a VA psychiatric examination conducted.  

As for the stressful incidents the veteran reports he was 
exposed to during service, he has indicated that he witnessed 
the death of a child when the child was run over by a truck 
in which he was a passenger.  The veteran also related in a 
VA medical record dated in January 2004 that the incident 
occurred close to a village and that the villagers chased 
after the truck.  The veteran went on to state that after 
returning to base the incident was reported to the First 
Sergeant and Company Commander.  
Because the incident was reported to the First Sergeant and 
Company Commander it is possible that the incident may have 
been recorded in some government record, for example in a 
Daily Staff Journal, Operational Reports-Lessons Learned, a 
unit history or other similar Government record.  Given the 
complaints of nervousness noted during service, that the 
veteran should be afforded a VA examination in order to more 
clearly delineate the nature and etiology of any and all 
psychiatric disorders that may be present.  

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the veteran when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged inservice 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events that occurred 
during service, such as the dates, 
locations, detailed descriptions of 
events, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignments or any other 
identifying details.  The veteran should 
be specifically requested to provide 
detailed information regarding the 
incident in which a young girl was killed 
by a truck in which he was a passenger, 
including the names and ranks of the 
First Sergeant and Company Commander the 
incident was reported to, whether the 
veteran provided a statement in 
connection with any investigation and 
whether any formal investigation was 
undertaken.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
detail an adequate search for verifying 
information cannot be conducted.  

2.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary, a copy 
of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia  22315-3802.  The 
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors that may be 
contained in U.S. Army records, such as 
Daily Staff Journals, Operational 
Reports-Lessons Learned, unit history or 
any other relevant documents.  

3.  Following the receipt of a response 
from the JSRRC the RO should prepare a 
report detailing the nature of any 
stressor which is determined to be 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report and associate the 
report with the claims file.  

4.  After completing the development 
requested in the first three paragraphs, 
the veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any and all 
psychiatric disorders that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, but consideration should be 
given to psychological testing, if 
indicated.  Regarding the claim for PTSD, 
the examiner should only consider the 
events verified by the evidence in 
considering whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied, 
and if the diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  If the diagnosis 
of PTSD is not deemed appropriate, the 
examiner should comment on whether any 
other diagnosed psychiatric disorder is 
causally or etiologically related to any 
psychiatric symptomatology shown in 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 



and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


